Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group species Fig. 3B (claims 3-4, 5 and 12-16 read on the elected species) in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINALNoting that in an interview on 11/30/21 Mr. Stelacone confirmed that claim 3 and 12 are directed to the elected Fig. 3B. 
  
          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 5 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.       

Claim Objection
Claim 12 is objected for reciting the limitation “a third group of twelve units”, while in Fig. 3B, the number of each group of units is 8, thus an appropriate correction is required. Claims 13-16 are objected because of dependency. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 3-4, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Gnauck” et. al. . US H002075 H.  
Regarding claims 3, Gnauck teaches a passive optical network for multiple units (see figs. 1-5 and at least col. 1 and 4) comprising: 
a first splitter (i.e., 350a or 720a) disposed between a first group of units (ONUs (see at least figs. 3-4 and 7 wherein there are N number of ONUs: wherein each ONU including multiple user units); at least fig. 3-4 and 7) and a second group of units (ONUs); a second splitter (i.e., 350b/720b or another 350a/720a not labeled in at least figs. 3-4 and 7)  disposed between a third group of units (ONUs: wherein each ONU including multiple user units) and a fourth group of units (ONUs: wherein each ONU including multiple user units); and a fiber distribution cable (i.e., 320a/720a or 320b/720b) optically coupling the first splitter and the second splitter to a distribution point (310 or CO central office), wherein the first group of units, the second group of units, the third group of units, and the fourth group of units include a first number of units (NOUs each include a number of users units/customers such as TVs, computers…see at least col. 2, 2nd parag.), and wherein the fiber distribution cable includes a second number of fibers that is greater than the first number of units (see at least fig. 3-4 and 7 and at least col. 5 or 6 with redundant passive optical fibers)
and, wherein a first fiber of the distribution cable is configured to provide an optical input to the first splitter, and a second fiber of the distribution cable is configured to provide an optical input to the second splitter (clary shown in at least fig. 7 with each splitter 720a or 720b). 

However, Gnauck does not explicitly teach that wherein a third fiber of the distribution cable is cut between the first splitter and the second splitter; 23wherein a first portion of the cut third fiber is configured to provide an optical signal to a first unit of the second group of units, and wherein a second portion of the cut third fiber is configured to provide an optical signal to a first unit of the third group of units.  

    PNG
    media_image1.png
    532
    825
    media_image1.png
    Greyscale

Nonetheless, as shown in at least fig. 7, Gnauck’s teachings include an optical fiber (i.e., number fibers including “a third fiber”) of the distribution cable is positioned between the first splitter and the second splitter (see at least fig. 7 with a fiber between a number of splitters including splitters 70a and 720b or a fiber, i.e., 730 positioned between the splitting points connected to each of the ONUs), and 23wherein a first portion of the fiber is configured to provide an optical signal to a first unit of the second group of units, and wherein a second portion of the fiber is configured to provide an optical signal “cutting” or cleaving process to provide separately as shown in fig. 7 to provide groups of ONUs and their respective units optical signal). Noting further that the claims are directed to a product and not a process and under that under MPEP 2113:
    “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product).

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  Gnauck and the motivation are incorporated herein in rejection of the following claim(s) as follows:


 
The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  Gnauck and the motivation are incorporated herein in rejection of the following claim(s) as follows:
Regarding claims 12, Gnauck teaches optical fiber network for multiple units (see figs. 1-5 and at least col. 1 and 4) comprising: 
a first optical module (i.e., 350a or 720a) disposed between a first group of units (ONUs (see at least figs. 3-4 and 7 wherein there are N number of ONUs: wherein each ONU including multiple user units); and a second group of units ONUs; a second optical module (i.e., 350b/720b or another 350a/720a not labeled in at least figs. 3-4 and 7) disposed between a third group of twelve units and a fourth group of units (ONUs: wherein each ONU including multiple user units); and a fiber distribution cable (i.e., 320a/720a or 320b/720b) optically coupled with the first and second optical modules (at least figs. 3-4 and 7), wherein the first group of units, the second group of units, the third group of units, and the fourth group of units include a first number of units at least figs. 3-4 and 7 as all units are optical coupled to the group units) and wherein the fiber distribution cable includes a second number of fibers that is greater than or equal to the first number of units see at least fig. 3-4 and 7 and at least col. 5 or 6 with redundant passive optical fibers), 

Nonetheless, as shown in at least fig. 7, Gnauck’s teachings include an optical fiber (i.e., number fibers including “a first fiber”) of the distribution cable is positioned between the first module/splitter and the second module/splitter (see at least fig. 7 with a fiber between a number of splitters including splitters 70a and 720b or a fiber, i.e., 730 positioned between the splitting points connected to each of the ONUs), and 23wherein a first portion of the fiber is configured to provide an optical signal to a first unit of the second group of units, and wherein a second portion of the fiber is configured to provide an optical signal to a first unit of the third group of units (see at least fig. 7, with at least one fiber such as 730a or 730b are branched to group of units ONUs which provides optical signal to group of units ONUs; see at least col. 6, lines 47-60). Further Gnauck further states that “two fibers spliced together to form a single fiber having a splice may form a direct connection (see at least col. 6, lines 47-60).  The splice is between two cut fibers that are fused together and thus provide optical coupling between the distribution cable and the units of the splitters. Thus, it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify optical connectivity between for example the splitters between the two modules using one of the optical fibers (“first optical fiber”) of the cable A/B, 730 or 730a with at least two portions suing “cutting” or cleaving process to provide separately, as shown in fig. 7, the groups of 
    “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product).

13. The optical fiber network of claim 12, wherein the first portion of the cut first fiber is spliced to a first drop cable that runs to the first unit of the second group of units, and wherein the second portion of the cut first fiber is spliced to a second drop cable that runs to the first unit of the third group of units (see at least figs. 3-7 figs. With each NOUs include a number of optical fiber cable “drop optical cable” for users units/customers such as TVs, computers…see at least col. 2, 2nd parag.) 
14. The optical fiber network of claim 12, wherein the first optical module is a first distribution point, and the second optical module is a second distribution point, and wherein the first distribution point and the second distribution point are configured to be optically coupled with a base station of an optical access network so as to provide optical signals from the base station (CT) to the first, second, third, and fourth groups of units (clearly shown in at least figs. 3-4 and 7).  
15. The optical fiber network of claim 12, wherein the first optical module is a first splitter, and the second optical module is a second splitter, 27wherein the first splitter and the second splitter are optically coupled with a distribution point, and wherein a second 
16. The passive optical network of claim 15, wherein the distribution point is configured to be optically coupled with a base station of an optical access network so as to provide optical signals from the base station to the first, second, third, and fourth groups of units (clearly shown in at least figs. 3-4 and 7 and see at least col. 6, lines 47-60).    
 
Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 6427042 B1
US 10374746 B1
US 10063313 B1
US 20110239266 A1
US 5708753 A
US H002075 H
US 6728165 B1
US 20060245687 A1
US 20200081215 A1

US 20150355428 A1
US 20110318003 A1
US 6542267 B1
US 6724319 B1
US 20060093303 A1
US 20180136426 A1
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.